DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2021 has been entered.

Status of Claims
This action is in reply to the entered RCE.
Claims 1, 8, 15 have been amended.
Claims 2-4, 6, 9-11, 13, 16-18 and 20 have been canceled.
Claim 14 has been amended by Examiner’s amendment below.
Claims 1, 5, 7, 8, 12, 14, 15, 19 and 21-32 are currently pending and hereby allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Simon (Reg. No. 70271) on 9 March 2022.

The application has been amended as follows: 
14. (Previously Presented) The computer system according to claim 8, wherein the location data of the appraisal inspection performer devices is received via a global positioning system.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, 7, 8, 12, 14, 15, 19 and 21-32 are hereby allowed because none of the prior art of record, taken individually or in combination, teach a non-obvious combination of the claimed invention.  The claimed invention is considered to be integrated into a practical application because the claims set forth layers of functional elements that interact in a way that meaningfully limits the application of a recited judicial exception beyond generally linking it to a particular environment.  The claimed additional elements show at least how different instances of  interfaces are interacted with, how a database is accessed, causing an instance of an interface to output selectable features, further interacting with the interfaces then generating and transmitting notifications to other devices that are networked over a distributed system in order to receive confirmations of acceptance that result in updating records of the scheduled match, thus functionally illustrating how the arrangement of additional elements is essential to the ability to execute the claimed methodology and thus integrates the abstract idea into a practical application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288. The examiner can normally be reached Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623